 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD ANTHONY BESHWATE, JR., et                Case No. 1:17-cv-00417-SAB
     al.,
12                                                    ORDER GRANTING REQUEST FOR
                   Plaintiffs,                        CONTINUANCE OF DEADLINE TO FILE
13                                                    DISPOSITIVE DOCUMENTS
            v.
14                                                    (ECF No. 55)
     BMW OF NORTH AMERICA, LLC, et al.,
15                                                    DEADLINE: DECEMBER 14, 2018
                   Defendants.
16

17

18          On October 5, 2018, the parties filed a notice of settlement and were ordered to file

19 dispositional documents within thirty days of October 9, 2018.      (ECF Nos. 53, 54.)     On

20 November 2, 2018, the parties filed a stipulation to extend the deadline to file dispositive

21 documents. Accordingly, IT IS HEREBY ORDERED that the request for a continuance is

22 GRANTED and dispositive documents shall be filed on or before December 14, 2018.

23
     IT IS SO ORDERED.
24

25 Dated:     November 5, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
